ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
2.	The following Examiner’s Amendment is being made in order to place the application into a condition for allowance.

BEGIN EXAMINER’S AMENDMENT
In the claims.
	In claim 26, line 1: 
AMEND: “The distributed energy resource of claim 25”;
	TO: - - The distributed energy resource of claim 21 - -.
/END EXAMINER’S AMENDMENT/

3.            The following is an examiner’s statement of reasons for allowance:
Claims 21-24 and 26-40 are allowed because the prior art made of record does not teach a distributed energy resource, a distributed energy resource process, or a distributed energy resource apparatus, in the manner as recited in the claims. 
Reasons For Allowance

the one or more controllers further configured to designate a mode of operation of a dc/ac converter, the mode of operation of the dc/ac converter including at least a discharge mode where stored electrical energy in the storage circuit is converted to an AC voltage compatible with and for receipt by an external AC circuit, and
wherein the one or more controllers are further configured to receive a command
over a network from an external computing device, the command to place the storage
circuit in one or more of a charge state, a discharge state, an idle state, or a reactive
power state.

5.         With respect to claim 29-35, the prior art made of record fails to teach the combination of steps recited in claim 29, including the following particular combination of steps as recited in claim 29, as follows:
            at a computing device, sending a command over a network from the computing device to place one or more distributed energy resources (DER) in a state comprising a charge state, a discharge state, or an idle state, wherein the DER comprises:
the one or more controllers further configured to designate a mode of operation of a dc/ac converter, the mode of operation of the dc/ac converter including at least a discharge mode where stored electrical energy in the battery is converted to an AC voltage compatible with and for receipt by an external AC circuit.


one or more controllers configured to designate, by sending instruction over a network, an operational state of a storage battery cells circuit in at least a charge state, a discharge state, and an idle state,
and the one or more controllers further configured to designate a mode of operation of a dc/ac converter, by sending instruction over a network, the mode of operation of the dc/ac converter including at least a discharge mode where stored electrical energy in the storage battery cells circuit is converted to an AC voltage compatible with and for receipt by an external AC circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851